DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been presented for examination.
Claims 1-20 are rejected.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/3/2018 and 12/26/2019 have been considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim(s) 1-10 are method claims directed to qualifying a gas turbine engine component. Claim(s) 11-20 are system claims directed to qualifying a gas turbine engine component. 

Regarding independent claim 1
Step 2A – Prong One
The claim(s) recite(s) determining a set of as-manufactured parameters of each gas turbine engine component in the first set of substantially identical gas turbine engine components (mental process that covers performance in the human mind or with the aid of pen and paper that corresponds to determining parameters); determining a variance model of the first set of substantially identical gas turbine engine components, wherein the variance model is a mathematical representation of a plurality of characteristics of the substantially identical gas turbine engine components in the first set of substantially identical gas turbine engine components, the characteristics describing variations between the substantially identical gas turbine engine components within the first set of substantially identical gas turbine engine components (mathematical calculation as a variance model is a mathematical representation of the characteristics of the components); determining a plurality of predicted response models based at least in part on the variance model, each of the predicted response models corresponding to one of an engine type and an engine assembly (mathematical calculation based on determining predicted response models from the mathematical representations of the variance model), and each of the predicted response models being configured to determine a predicted response of including a gas turbine engine component from the first set of substantially identical gas turbine engine components in the corresponding one of the engine type and the engine assembly (mathematical calculation based on determining outputs/responses via the variance model); identifying as-manufactured parameters of a second engine component, the second engine component being substantially identical to components in the first set of substantially identical gas turbine engine components and being constructed via the uniform manufacturing procedure (mental process that covers performance in the human mind or with the aid of pen and paper that corresponds to manually identifying parameters of second component), and applying the as-manufactured parameters of the second engine component to each of the predicted response models, thereby generating a predicted response output from each of the predicted response models (mathematical calculations based on determining a predicted output from the response models by correlating parameters of the second component to the  response models); and identifying an optimum predicted response from each of the generated predicted response models and associating the engine type or engine assembly that corresponds with the optimum predicted response with a unique part identifier of the second engine component (mental process that covers performance in the human mind or with the aid of pen and paper which corresponds to manually flagging a specific component based of the optimum response and identifying the part) which are considered to be mathematical steps and/or mental steps. The limitations above as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation as mathematical/mental steps but for the recitation of generic computer components. For example, “determining”, “identifying”, and “generating” in the context of this claim a) manually determine first and second parameters for components, b) mathematically calculate a variance model which is a mathematical representation of the characteristics of the multiple components, c) mathematically calculate predicted response models based on the above mathematical represented variance model in order to calculate predicted responses, d) mathematically calculating a predicted output by correlating identified parameter with the response models, and e) detecting an optimum response of the component and associating an ID to the component (which is the same as flagging a component). If a claim limitation, under its broadest reasonable interpretation, covers mental steps and mathematical calculations but for the recitation of generic computer components, then it falls within the “Mental Processes” and “Mathematical steps” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A – Prong Two (Integration into Practical Application)
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional element of “creating a first set of substantially identical gas turbine engine components via a uniform manufacturing procedure” [See MPEP 2106.05 (insignificant pre-solution activity)]. The above step is merely interpreted as a data gathering step necessary to carry out the abstract idea. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does 
Step 2B (Inventive Concept)
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element amounts to no more than mere instructions to apply the exception. Creating a set of components is insignificant extra-solution activity and is merely directed to a data gathering step necessary to carry out the abstract idea. The created set of components is used in the determining of the parameters as mentioned above. Mere instructions to apply the exception using a generic computer component and extra solution activity cannot provide an inventive concept. The claim is not patent eligible.

 Dependent claims 2-10 are further drawn to mathematical steps/mental steps which are used to further define qualifying. Such limitations include, for example, predicted response model is based on the manufactured parameters (Claim 4: Mathematical calculation of the predicted response models which is based on a variance model), the predated response model is based on engine parameters (Claim 5: Math – the response model is based on the variance model and utilizes the engine parameters), the predicted response model is based on design parameters (Claim 6: Math – the model is based on design parameters/measured engine which is a mathematical representation of the system) which are mathematical steps. These installing the engine component corresponding to the optimum predicted response (insignificant post-solution activity, and merely interpreted as “apply it”), Claim 3: installing the engine component as a replacement (insignificant post-solution activity, and merely interpreted as “apply it”), Claim 4: engine is an engine assembly (field of use and technology environment, generally linking the use of a judicial exception to a particular technological environment), Claim 7 and 8: second engine component is a component in the first set of components (field of use and technology environment, generally linking the use of a judicial exception to a particular technological environment), Claim 9: second engine component is manufactured via uniform manufacturing procedure (insignificant pre-solution activity, interpreted as a data gathering step necessary to carry out the abstract idea), and Claim 10: components include an airfoil (field of use and technology environment, generally linking the use of a judicial exception to a particular technological environment). The above additional elements amount to no more than mere instructions to apply the exception. Limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application. Mere instructions to apply the exception using a generic computer component and extra solution activity cannot provide an inventive concept. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the 

Regarding independent claim 11
Step 2A – Prong One
The claim(s) recite(s) determine a variance model and a plurality of predicted response models, each of the variance model and the plurality of predicted response models being based at least in part on the as-manufactured parameters of the first set of substantially identical gas turbine engine components, wherein each of the predicted response models corresponds to one of an engine type and a specific engine assembly (mathematical calculation as a variance model is a mathematical representation of the characteristics of the components); apply the second set of parameters to each predicted response model in the plurality of predicted response models, and generate a predicted response of the second gas turbine engine component corresponding to each of the predicted response models (mathematical calculations based on determining a predicted output from the response models by utilizing parameters of the second component); identify an engine type or engine assembly corresponding to a best predicted response of the generated predicted response (mental process that covers performance in the human mind or with the aid of pen and paper which corresponds to manually flagging a specific component based on the best response) and correlate a unique gas turbine engine component identifier with the identified engine type or engine assembly, thereby identifying the optimum usage of the second gas turbine engine component (mental process that covers performance in the human mind or with the aid of pen and paper which corresponds to manually identifying optimum usage of the flagged component from above, and associating the component with an ID tag) which are considered to be mathematical steps and/or mental steps. The limitations above as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation as mathematical/mental steps but for the recitation of generic computer components. For example, “determine”, “identify”, “correlate” and “generate” in the context of this claim encompasses a person to a) mathematically calculate response models and  variance model which is a mathematical representation of the characteristics of the multiple components, b) mathematically calculate predicted response output from each response model by correlating second parameters to each response model, c) manually flag/detect a component based on the best predicted response, and d)
Step 2A – Prong Two (Integration into Practical Application)
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element – computer system. The computer components mentioned above are recited in a high level of generality (i.e., as a generic processor performing a generic computer function) and merely amounts to no more than data collection such that it amounts to no more than mere instructions to apply the exception using a generic computer component and insignificant extra solution activity (i.e., “receive a set of as-manufactured parameters of a first set of substantially identical gas turbine engine components” and “receive a second set of as-measured parameters of a second gas turbine engine component” [See MPEP 2106.05 (insignificant pre-solution activity)]. The above step is merely interpreted as a data gathering step necessary to carry out the abstract idea. The additional element amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B (Inventive Concept)
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element amounts to no more than mere instructions to apply the 

Claims 12-20 recite similar limitations as claims 2-10. Therefore, claims 12-20 are rejected similarly.

Claims 1-20 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The term "substantially identical gas turbine engine components" in claim 1 is a relative term which renders the claim indefinite.  The term "substantially identical" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Independent claim 11 recites similar limitation and is rejected similarly.

Claim 1 recites “determining a plurality of  predicted response models based at least in part on the variance model” in line 12 of the claim. The above limitation is indefinite and vague because there is no other alternative feature claimed for “at least in part” alternative limitation. Independent claim 11 recites similar limitation and is rejected similarly.

Claims not specifically mentioned are rejected by virtue of dependency.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C 101 and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Akkaram et al (US2019/0146470) – Generating a predictive asset health qualifier of a turbine engine.
Singh et al (US2017/0315537) – Control of machinery with calibrated performance model.
Eichblatt et al (US2008/0015725) – Online process specification adjusting and component disposing based on predictive model of component performance.
Shafer et al (US2004/0117152) – Method for predicting the quality of a product.
Bather et al (US2017/0350683) – Method of manufacturing and inspecting gas washed components in a gas turbine engine.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARAJ AYOUB whose telephone number is (571)-272-0838.  The examiner can normally be reached on M-F: 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMINI SHAH can be reached on (571)-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/FARAJ AYOUB/Examiner, Art Unit 2127                                                                                                                                                                                                        

/KAMINI S SHAH/Supervisory Patent Examiner, Art Unit 2127